Case 2:15-cr-00007-JMS-CMM Document 689 Filed 07/27/21 Page 1 of 2 PageID #: 3821
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                                    Case No. 2:15-cr-7-JMS-CMM-06

                                                               ORDER ON MOTION FOR
   v.                                                          SENTENCE REDUCTION UNDER
                                                               18 U.S.C. § 3582(c)(1)(A)
   AMANDA S. SIMS                                              (COMPASSIONATE RELEASE)


         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

  IT IS ORDERED that the motion is:

  ☒ GRANTED. The defendant's previously imposed sentence of imprisonment of 121 months is

  reduced to time served as of July 29, 2021. The term of supervised release remains 3 years. The

  terms of supervised release stated in the Judgment imposed on March 2, 2016 and docketed on

  March 11, 2016 (dkt. 421) remain the same with the addition of the following condition: The

  defendant is ordered to comply with any period of quarantine due to the COVID-19 pandemic as

  directed by medical staff and/or any state or local health authority.

  ☒ OTHER: Consistent with the parties' July 26, 2021 Stipulation, dkt. 688, the Court finds that

  the defendant has exhausted all administrative rights to appeal within the meaning of 18 U.S.C.

  § 3582(c)(1)(A). The Court also finds that extraordinary and compelling reasons warrant a

  sentence reduction, that the defendant does not pose a danger to any other person or the

  community, and that the sentencing factors in 18 U.S.C. § 3553(a) weigh in favor of granting the

  motion. Accordingly, the defendant's motion for compassionate release, dkt. [670], is granted.
Case 2:15-cr-00007-JMS-CMM Document 689 Filed 07/27/21 Page 2 of 2 PageID #: 3822
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



         The Bureau of Prisons is ordered to release the defendant by 4:00 p.m. on July 29, 2021.

  The defendant's USM Number is 12690-028. No later than 12:00 p.m. on July 28, 2021, counsel

  for the United States is ordered to do the following: (1) transmit this Order to the defendant's

  custodian; and (2) file a notice with the Court confirming that transmission of this Order has

  occurred.

  IT IS SO ORDERED.




              Date: 7/27/2021




  Distribution:

  All Electronically Registered Counsel
